Applicant’s election without traverse of Group I in the reply filed on 12/28/20 is acknowledged.  The Examiner notes than a requirement for an election of species was made in the previous office action.  The response of Species 2 is not a proper reply to this election because the requirement was for a species selection from each of the groups 1) to 6) as recited.  However, in an effort to advance prosecution the Examiner will withdraw this requirement.  Currently claims 1 to 7 are under consideration.

Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is embraced by the term “reactive additive” as it is unclear what this is intended to react with.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al.
	Liang et al. teach a filled polymer composition that contains an ethylene/olefin interpolymer and a filler.  See for instance the abstract.  Column 24, lines 5 to 15, teach that the preferred interpolymer is one prepared from ethylene and either butene or octene such that this meets the claimed first polymer.  Column 4, lines 28 to 35, teach the addition of other polymers including polyethylene (with a melting point of around oC) and polyvinyl chloride (with a melting point of around 100oC).  This meets the claimed second polymer.  
	Column 27 and on teach the filler.  The bottom of column 27 teaches that a pre-ferred filler is calcium carbonate having a particle size between about 3.2 and 8 micron.  This meets the claimed filler as well as claim 5.  Particular amounts of filler are found in column 28, lines 25 and on, which fall within the claimed range.  
	The composition can also contain plasticizers such as polyethylene glycol.  See column 28, line 56 and column 29, lines 15 to 20.  This meets the claimed reactive additive as well as claim 6.  
	On the other hand the composition can also contain various crosslinking agents as found in column 33, lines 35 and on.  This includes silanes which can meet the requirement of crosslinking agent and reactive additive (as found in claim 6).
	Thus Liang et al. teach each of the necessary components as found in claim 1 with the exception of the express teaching of a foaming agent.  Column 37, lines 60 and on, teach that the composition therein can be fabricated into various forms such as foam sheet, foam plank and foam beads.  With the intended use of a foam, one having ordinary skill in the art would have found the presence of a foaming agent to have been obvious.  In this manner claim 1 is rendered obvious.
	For claim 3 note that specific amounts of filler within this claimed range are disclosed in column 28, lines 25 and on.  
	Also for claim 3 see the amount as found in column 33, line 50, or column 30, line 10 to 16.
.

Claims 1 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. in view of Schumacher.
	Kagawa et al. teach a composition that contains a various polymers such as a thermoplastic resin, found in column 5, lines 35 and on, which can be a low density polyethylene, a linear low density polyethylene or a high density polyethylene.  This meets the requirement of the claimed second polymer as well as claim 4.
	This can also contain an ethylene-vinyl acetate copolymer as found in column 4, lines 37 and on.  This preferably has a melt index of 15 to 20 such that this meets the requirement of both the first polymer (being an ethylene vinyl acetate copolymer) and the requirement of claim 7.  Note that the ethylene vinyl acetate is present in an amount of 7.5 wt% such that this meets the amount in claim 7.  Note that there is nothing in the claims that distinguishes the ethylene vinyl acetate first polymer from that in claim 7.
	This composition also can contain a filler as found on the bottom of column 5 to column 6.  This is present in an amount of 5 to 35 wt%, meeting the requirement of both claims 1 and 2, and has an average particle size range of from .1 to 10 micron.  Note that the filler includes silica and calcium carbonate, meeting claim 5.
	Finally see column 6, lines 25 and on, which teaches the addition of a foaming agent.

	Schumacher teaches a comparable composition of a filled thermoplastic polymer composition containing ethylene vinyl acetate polymers and polyethylenes.  The composition contains known additives such as a crosslinking agent and plasticizers.  See for instance column 6, lines 20 and on, which teaches polyethylene and polypropyl-ene glycols which meet the requirement of a reactive additive.  See column 28, line 56 and column 29, lines 15 to 20 which teaches plasticizers such as polyethylene glycol.  This meets the claimed reactive additive as well as claim 6.  Column 9, line 51, teaches the addition of crosslinking agents.  
	Note that Kagawa et al. mention that the polymers therein undergo crosslinking such that the addition of a known crosslinking agent would have been obvious to one having ordinary skill in the art, particularly since these are known and common additives in similar compositions.  Likewise the addition of a plasticizer, in an effort to obtain the known benefits and properties associated therewith, would have been obvious such that, considering the teachings in Schumacher the skilled artisan would have found the addition of a polyethylene or polypropylene glycol obvious.  In this manner the presence of components meeting the claimed crosslinking agent and reactive additive are rendered obvious and thus the instant claims are rendered obvious.
requirement of crosslinking agent and reactive additive (as found in claim 6).  This also contains other component that can be considered crosslinking agents.  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/27/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765